 Case 2:18-cv-06742-RGK-PJW Document 109 Filed 10/18/19 Page 1 of 3 Page ID #:3541



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JOHN J. KUCERA
     Assistant United States Attorney
6    Asset Forfeiture Section
     California Bar No. 274184
7       Federal Courthouse, 14th Floor
        312 North Spring Street
8       Los Angeles, California 90012
        Telephone: (213) 894-3391
9       Facsimile: (213) 894-0142
        E-mail: John.Kucera@usdoj.gov
10

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                           UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     IN THE MATTER OF THE SEIZURE OF:       CV No. 18-06742-RGK (PJWx)
15
     ANY AND ALL FUNDS HELD IN              GOVERNMENT’S EX PARTE APPLICATION
16   REPUBLIC BANK OF ARIZONA ACCOUNTS      FOR EXTENSION OF TIME TO FILE
     XXXX1889, XXXX2592, XXXX1938,          RESPONSE TO CLAIMANT LACEY’S
17   XXXX2912, AND XXXX2500.                SUPPLEMENTAL BRIEFING FOR DOC. 22
                                            (DOC. 105) AND MOVANT LARKIN’S
18                                          LEGAL AUTHORITY FOR OPPOSITION TO
                                            SEIZURE WARRANTS AND BASIS FOR
19                                          RELIEF (DOC. 106)
20
                                            Current deadline: 10/18/2019
21                                          Requested deadline: 10/28/2019

22

23        On August 1, 2018, Movant James Larkin (“Movant Larkin”), by and

24   through his counsel, filed a Motion to Vacate or Modify Seizure

25   Warrants (Dkt. No. 6).    On August 10, 2018, Claimant Michael Lacey

26   (“Claimant Lacey”), by and through his counsel, filed a Motion for

27   Release of Certain Untainted Funds (Dkt. No. 22).        On September 14,

28   2018, the government filed their opposition (Dkt. No. 53).
 Case 2:18-cv-06742-RGK-PJW Document 109 Filed 10/18/19 Page 2 of 3 Page ID #:3542



1          On October 4, 2019, the Court ordered Movant Larkin and Claimant

2    Lacey to provide additional briefing explaining the legal authority

3    and standards for their respective motions, to be filed on or by

4    October 11, 2019.   Additionally, the Court ordered that any

5    subsequent response from the government to be filed no later than

6    October 18, 2019.

7          On October 11, 2019, Claimant Lacey and Movant Larkin filed

8    their supplemental briefing (Dkt. Nos. 105 and 106, respectively).

9          Now, by this unopposed, ex parte application, the government
10   requests that this Court extend by ten days the government’s deadline

11   to respond, from October 18, 2019, to October 28, 2019.         The

12   government is now making this request due to the need for additional

13   time to confer with government co-counsel in the District of Arizona

14   regarding issues that could affect the related criminal proceeding in

15   that District.   Additionally, certain government counsel assigned to

16   this matter are and have been unavailable due to pre-planned travel,

17   and one member of the prosecution is absent to attend a funeral.

18   ///

19   ///

20   ///

21

22

23

24

25

26

27

28

                                         2
 Case 2:18-cv-06742-RGK-PJW Document 109 Filed 10/18/19 Page 3 of 3 Page ID #:3543



1         On October 15, 2019, the government contacted defense counsel,

2    and on October 17, 2019, defense counsel indicated that they take no

3    position on this request.

4    Dated: October 18, 2019             Respectfully submitted,
5
                                         NICOLA T. HANNA
6                                        United States Attorney
                                         BRANDON D. FOX
7                                        Assistant United States Attorney
                                         Chief, Criminal Division
8                                        STEVEN R. WELK
                                         Assistant United States Attorney
9                                        Chief, Asset Forfeiture Section
10
                                           /s/John J. Kucera
11
                                         JOHN J. KUCERA
12                                       Assistant United States Attorneys

13
                                         Attorneys for Plaintiff
14                                       UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         3
